Citation Nr: 0818088	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as secondary to service-connected 
bilateral hallux valgus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability, to include as secondary to service-connected 
bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
November 1996, and had additional service with the Army 
Reserves.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which reopened and denied claims of 
entitlement to service connection for a low back disability 
and a neck disability. 

The Board remanded the case to the RO in January 2008 so that 
the veteran could be scheduled for a Board hearing.  The 
veteran testified at a March 2008 travel Board hearing; the 
hearing transcript has been associated with the claims file.  
The case is once again before the Board for review.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the RO 
denied service connection for low back strain and neck 
strain.
 
2.  Evidence received since the February 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability.

3.  Evidence received since the February 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a neck disability.

4.  The veteran does not have a currently diagnosed neck 
disability etiologically related to active service or to a 
service-connected disability


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied service 
connection for low back strain and for neck strain is final. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the February 1997 
rating decision is new and material; the claim for service 
connection for a low back disability, to include as secondary 
to service-connected bilateral hallux valgus, is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2007).

3.  The evidence received subsequent to the February 1997 
rating decision is new and material; the claim for service 
connection for a neck disability, to include as secondary to 
service-connected bilateral hallux valgus, is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).

4.  A neck disability was not incurred in or aggravated by 
active service and is not proximately due to, the result of, 
or aggravated by, a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In February 2004 and June 2005 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
her claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The June 2005 VCAA 
notice provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and notice 
of the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
previous denial of service connection.  The RO readjudicated 
the case in a November 2005 supplemental statement of the 
case, thus curing any notice timing defect.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

A September 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection for a neck disability, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of her claim, and to respond to VA notices.  The 
veteran and her representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected disability caused by 
aggravation from a service-connected disability.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310 (2007).  Although the RO did not consider this 
amendment, the veteran will not be prejudiced by the Board's 
consideration of this amendment in the first instance because 
it is codification of interpretation of existing law as set 
forth by the CAVC in Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).



1.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for back strain and neck strain in a 
February 1997 rating decision.  The RO reopened the veteran's 
claims for service connection for a low back disability and a 
neck disability in a May 2004 rating decision.  The Board, 
however, is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Thus, the Board recharacterized the issues on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claims for service 
connection.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's February 
1997 rating decision consisted of the veteran's service 
medical records.  Service medical records show that the 
veteran had injuries to the low back and neck in service; 
however, no chronic residuals of those injuries were 
indicated.  The veteran's claim was denied because no 
permanent residuals or chronic disabilities were shown.  

Evidence received subsequent to the February 1997 RO 
decision, pertaining to the veteran's claimed low back and 
neck conditions, include (1) private treatment records from 
Dr. K.; (2) private treatment records from the Gateway 
Medical Center; (3) VA treatment records; (4) U.S. Army 
Reserve medical records; (5) a physical profile from the U.S. 
Army Reserves and Notification of Medical Unfitness for 
Retention, and (6) a March 2008 Board hearing transcript.  
This evidence is new in that it was not previously of record.  

The Board finds that the new evidence submitted is material.  
Private treatment records show that the veteran was treated 
for back pain after a fall in April 2001; the veteran had a 
diagnosis of sacroiliitis.  U.S. Army Reserves records show 
that the veteran was put on physical profile for asthma, 
back, foot, and right shoulder pain; the veteran had a 
diagnosis of lumbago.  During the veteran's Board hearing, 
she reported being treated for back and neck pain by Dr. K. 
after her separation from service.  This evidence relates to 
an unestablished fact necessary to substantiate the veteran's 
claims.  Accordingly, the Board finds that the appellant has 
submitted new and material evidence sufficient to reopen 
claims of entitlement to service connection for a low back 
disability and a neck disability.  As such, the claim has 
been reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the May 2004 rating 
decision, the RO reopened and considered the veteran's claims 
on the merits.  The statement of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claims on the merits.  Also, the veteran 
has provided arguments addressing her claim on the merits.  
The Board therefore finds that, given that the veteran had 
adequate notice of the applicable regulations and has had the 
opportunity to submit argument and evidence on the merits of 
her claim, she would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

2.  Service Connection for a Neck Disability

Service medical records show that in November 1993, the 
veteran was seen with neck and back pain due to a motor 
vehicle accident.  She was assessed with cervical strain and 
spasm.  November 1993 x-rays of the cervical spine show mild 
reversal of normal cervical lordosis; it was noted that this 
may represent muscle spasm.   The veteran's October 1996 
separation examination did not reflect any complaints or 
residuals relating to a neck disability.  

The veteran contends that she has a current neck disability 
related to an in-service injury; she also contends that 
service connection is warranted on a secondary basis.  

During the veteran's Board hearing, she reported that she 
started seeing Dr. K. from around 1999.  She reported that 
Dr. K. had treated her for her back and neck.  The veteran 
stated that she is not currently seeing any health care 
professional for her back and neck because she does not have 
medical coverage.  Although treatment records from Dr. K. 
indicate that the veteran was seen for a back injury which 
occurred in April 2001, there is no indication of any 
diagnosis relating to a neck disability.  

The veteran was seen at the Gateway Medical emergency room in 
November 2006; however, these records do not reflect any 
diagnosis or treatment relating to the neck.  VA treatment 
records similarly do not reflect any diagnosis or treatment 
relating to a neck disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
diagnosed neck disability.  Further, the record contains no 
competent medical evidence relating a neck disability to 
service, or to the veteran's service-connected bilateral 
hallux valgus.  As the record does not demonstrate a 
currently diagnosed neck disability, the Board finds that 
service connection for a neck disability, to include as 
secondary to service-connected bilateral hallux valgus, is 
not warranted. 


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened, and to this extent only, the appeal 
is granted.

Service connection for a neck disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination 
addressing a current back disability.  Service medical 
records show that the veteran sustained injuries to the back 
due to a motor vehicle accident in November 1993; due to a 
fall in September 1994 after falling three steps off a 
ladder, onto a dresser corner; and due to a fall in March 
1995, while carrying another person during physical training.  
In September 1994, the veteran assessed with traumatic 
myositis in the parasacral region, with no x-rays evidence of 
acute trauma.  She was assessed with a possible bruise in 
March 1995.  

The veteran was also seen for a post-service injury to the 
low back in April 2001.  She was assessed with sacroiliitis 
and was informed that she could expect resolution over the 
next 7 to 10 days.  X-rays of the lumbar spine reflect 
transitional vertebrae at the superior and inferior position 
of the lumbar spine.  

A July 2002 VA treatment report shows that the back and spine 
were symmetrical with full active range of motion and no 
tenderness to palpation.  A July 2002 addendum, however, 
notes that the veteran had pain to the lower back and 
shoulder.   March 2003 x-rays of the lumbar spine, associated 
with private treatment records, were negative for any 
abnormality.  U.S. Army Reserves records show that the 
veteran evaluated and put on physical profile for complaints 
of asthma, back, foot, and right shoulder pain in May 2003.  
The veteran had a diagnosis of lumbago.  

In light of the veteran's back injuries in service, and her 
May 2003 diagnosis of lumbago, the Board finds that a VA 
examination is necessary to determine whether the veteran has 
a current low back disability related to service or to a 
service-connected disability, versus a post-service injury.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current low back 
disabilities and to determine the 
likelihood that any such identified 
disabilities are related to service, or to 
a service-connected disability versus a 
post-service low back injury.  The claims 
folder should be made available to the 
examiner for review before the 
examination. The examiner should review 
the entire claims file, to include service 
medical records and VA treatment records.  
The examiner should respond to the 
following:

a). Identify all currently diagnosed low 
back disabilities;

b). State whether it is at least as likely 
as not that any identified low back 
disability was incurred in service.  
The examiner should also indicate whether 
it is at least as likely as not that any 
currently diagnosed low back disability is 
proximately due to or the result of, or 
permanently aggravated by, service-
connected bilateral hallux valgus.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record and 
should comment on the significance, if 
any, of the findings in the veteran's 
service medical records.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


